Citation Nr: 0612441	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970 and from April 1977 to August 1982.  

In September 1984, the Board of Veterans Appeals (Board) 
denied service connection for an acquired psychiatric 
disorder, including PTSD.  By rating action in June 1987, the 
RO found that new and material evidence had not been 
submitted to reopen the claim.  The veteran was notified of 
this decision and did not appeal.  

In February 1993, the Board granted service connection for 
PTSD.  By rating action in April 1993, the RO assigned a 30 
percent evaluation, effective from August 5, 1988, the date 
of receipt of the veteran's request to reopen his claim.  By 
rating action in July 1994, the RO denied the veteran's claim 
for an earlier effective date for the grant of service 
connection.  The veteran and his representative were notified 
of this decision by letter in August 1994, and did not 
appeal.  

This matter comes before the Board on appeal from a December 
2002 decision by the RO which denied the veteran's claim for 
an earlier effective date for the grant of service connection 
for PTSD.  In August 2005, a hearing was held at the RO 
before the undersigned member of the Board.  At the hearing, 
the veteran submitted additional evidence and a consent to 
waive RO consideration of the evidence.  

The Board notes that in a December 2004 rating decision, the 
RO denied service connection for a nerve disorder to include 
as due to exposure to herbicides.  The veteran filed a notice 
of disagreement with that action in April 2005.  A document 
of record indicates that inquiry via Veterans Appeals Control 
Locator System (VACOLS) revealed that the RO has issued a 
statement of the case on this matter.  It is, however, not 
currently before the Board for appellate review. 

FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in 
September 1984; a subsequent request to reopen the claim was 
denied by the RO in June 1987, and the veteran did not 
appeal.  

2.  A request to reopen the claim of service connection for 
PTSD was received by the RO on August 5, 1988.  

3.  In February 1993, the Board granted service connection 
for PTSD, and the RO assigned an effective from August 5, 
1988, the date of receipt of the request to reopen the claim.  

4.  By rating action in July 1994, the RO denied the claim 
for an earlier effective date for the grant of service 
connection for PTSD, and the veteran did not appeal, thus, 
the July 1994 decision is final.  

5.  The evidence received since the July 1994 decision is 
either cumulative of the evidence previously of record or 
insufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to an effective date earlier than August 
5, 1988, for the grant of service connection for PTSD.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400(q)(ii), (r) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.

The Board finds that the notification requirements of the 
VCAA have been satisfied to the extent possible given the 
facts of this case.  In this regard, the Board recognizes 
that the initial notification letter issued to the veteran in 
November 2002 did not advise him as to the type of evidence 
necessary to reopen a previously denied claim.  However, in a 
subsequent letter issued in December 2002, the RO explained 
to the veteran the requirement of submitting new and material 
evidence to reopen previously denied claims.  Further, while 
neither notice provided the veteran with the specific legal 
criteria defining new and material evidence, the appropriate 
citation and an explanation was provided in the November 2003 
supplemental statement of the case.  The specific legal 
criteria governing the underlying issue in this case 
regarding awards of effective dates was provided to the 
veteran in the April 2003 statement of the case although not 
in the initial notification. 

The Board finds that although the initial notification 
essentially was consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in that the RO informed the veteran 
about the information and evidence the VA would seek to 
provide; the information and evidence the veteran was 
expected to provide; and essentially that the veteran could 
provide any information or evidence in the veteran's 
possession that pertained to his claim, the RO did not 
initially inform the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim.  In this case while the RO did not initially inform 
the veteran that new and material evidence was needed to 
reopen his claim, the RO did inform the veteran that by 
operation of law, there was no additional evidence in a case 
such as his that would permit an earlier effective date in 
December 2002, in the April 2003 statement of the case and 
the November 2003 supplemental statement of the case.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
(holding that VA must notify a claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought).  In this case, 
there can be no material evidence that would permit an 
effective date for service connection for PTSD earlier than 
that currently assigned.  See Leonard v. Nicholson, 405 F. 3d 
1333 (Fed. Cir. 2005).  As such, the Board finds that any 
deficiencies in the VCAA notice either due to timing or due 
to the substance regarding new and material evidence or the 
underlying issue of an earlier effective date to be harmless 
error in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The VCAA requires that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
This was accomplished to the extent possible in this case, 
and the claim readjudicated by the RO in November 2003.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The Board notes that VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by the 
Secretary, unless a reasonable possibility exists that 
suggests assistance would aid in substantiating the claim.  
38 U.S.C.A. §5103 A (West 2002).  See Charles v. Principi, 16 
Vet. App. 370 (2002).

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed in this decision above and below the 
development of the claim has been consistent with the 
provisions of the VCAA.  Under these circumstances, the Board 
can identify no further development that would avail the 
veteran or raise the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and material evidence consists of existing evidence, not 
previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he or she has the right 
to appeal the disallowance to the Board.  If the claimant 
does not initiate an appeal within one year, or if the 
claimant fails to perfect the appeal by filing a timely 
substantive appeal, or if the claimant initiates a timely 
appeal and the appeal is later withdrawn or denied, the 
disallowance becomes final.  38 C.F.R. §§ 20.302, 20.1100, 
20.1103.  Except in the case of receipt of service department 
records not previously considered, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q)(1), (r).  In the case of receipt of additional 
service department records which were not previously 
considered, the effective date for an award of service 
connection would be the date of receipt of the original 
claim, subject to rules on original claims filed within one 
year of separation from service.  38 C.F.R. § 3.400(q)(2).  

In this case, service connection for PTSD was initially 
denied by the Board in September 1984.  A subsequent request 
to reopen the claim was denied by the RO in June 1987.  The 
veteran was notified of this decision and did not appeal, and 
the decision became final one year from the date that notice 
of the determination was mailed to the veteran.  

A request to reopen the claim of service connection for PTSD 
was received on August 5, 1988.  In February 1994, the Board 
granted service connection for PTSD, and a subsequent rating 
action in April 1994, assigned an effective date of August 5, 
1988, the date of receipt of the veteran's request to reopen.  
The veteran then disagreed with the effective date assigned.  
By rating action in July 1994, the RO denied his claim for an 
effective date earlier than August 5, 1998.  The veteran was 
notified of this decision and was provided with information 
regarding his right to appeal that determination.  However, 
he did not appeal and the July 1994 rating decision became 
final.  

In his current appeal, the veteran made essentially the same 
argument as he did in 1993, that the effective date for the 
grant of service connection should be at least the date of 
his discharge from service in 1982.  At a hearing before the 
undersigned member of the Board in August 2005, the veteran 
submitted copies of several service medical records which 
showed a diagnosis of PTSD, and argued that the records 
clearly showed treatment and a diagnosis of PTSD in service.  
The Board notes that the additional service medical records 
were of record and considered by the Board in 1984.  
Therefore, the additional records are not new and material, 
but rather cumulative and redundant of evidence previously 
considered.  As the additional service records were 
considered previously, they would not fit within the 
exception to the rule governing receipt of additional service 
department records under 38 C.F.R. § 3.400(q)(2).  

In Lapier v. Brown, 5 Vet. App. 215 (1993) the Court held 
that, even assuming the presence of new and material 
evidence, reopening of a claim of entitlement to an earlier 
effective date under 38 C.F.R. § 3.156 cannot result in the 
actual assignment of an earlier effective date, because an 
award granted on a reopened claim may not be made effective 
prior to the date of the reopened claim.  In the recent case 
of Leonard v. Principi, 17 Vet. App. 447 (2004), the Court 
indicated that when an effective date has been established, 
and there is a decision addressing the effective date that 
has become final, (as is the case here), the veteran's claim 
to reopen could not result in the establishment of an earlier 
effective date.  Id. at 451; aff'd, 405 F. 3d 1333 (Fed. Cir. 
2005).  

Applying the holding of these cases to the facts in the 
present case, an effective date for the grant of service 
connection for PTSD earlier than the date assigned by the RO 
is precluded.  In other words, because the 1994 RO decision 
that denied an earlier effective date became final, and 
because the current claim to reopen was filed in September 
2002, an effective date earlier than assigned by the RO is, 
by law, prohibited.  The Board is bound by the laws enacted 
and by VA regulations.  38 U.S.C.A. § 7104.  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the July 1994 decision 
denied entitlement to an effective date earlier than August 
5, 1988, for the grant of service connection for PTSD and, 
pursuant to the rulings in the above cited cases, the veteran 
would not be entitled to an earlier effective date for the 
grant of service connection even if he had presented new and 
material evidence.  Thus, the recently submitted evidence 
cannot provide a basis to either reopen the veteran's claim 
or to grant the veteran's underlying effective date claim.  


ORDER

New and material evidence not having been received to reopen 
the veteran's claim of entitlement to an effective date 
earlier than August 5, 1988, the appeal is denied. 



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


